Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 1 of 12




            EXHIBIT A
  Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 2 of 12




                                      AGREEMENT

       THIS AGREEMENT (including all exhibits and attachments, this "Agreement") is
entered into as of the 2lst day of March, 2017,by and between QVC, Inc. ("QVC"), a
Delaware corporation with its principal place of business at Studio Park, 1200 V/ilson
Drive, West Chester, PA 19380 and SLC Sweet, Inc. ("Company"), a Califomia
corporation with its principal place of business at 23679 Calabasas Road, #665, Calabasas,
cA   91302.

                                     BACKGROUND

        A. QVC and/or its subsidiaries and Affiliates (as defined in section 9 fi))
promote, market, sell and distribute (collectively, "Promote", and work product in
connection therewith, a "Promotion") products through various means and media,
including without limitation, their televised shopping programs (all such means and media
being referred to collectively as the "Programs").

         B.   Company and its subsidiaries and other Affiliates design, develop,
manufacture and/or sell products including, without limitation, nutritional supplements (all
such products including, without limitation, nutritional supplements that are designed,
developed, manufactured, and/or sold by Company and its subsidiaries and other Affiliates,
whether now in existence or developed hereafter, are collectively referred to hereinafter as
the "Products").

         C.     Company and QVC desire that QVC and,/or its subsidiaries and Affiliates
Promote the Products through certain means and media, and that Suzanne Somers, a
representative of Company (or any other mutually agreed upon spokesperson, hereinafter
referred to as the "Spokesperson"), appear on certain of the Programs to assist QVC and its
subsidiaries and Affiliates in promoting the Products.

        NOV/, THEREFORE, incorporating the foregoing background, for valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and intending
to be legally bound hereby, the parties hereto agree as follows:

l.       Grant of License and Other Rights bv Companv

        (a) Company grants to QVC and its subsidiaries and Affrliates during the
License Period (as defined in paragraph 3 below): (i) the exclusive right in the United
States, Canada, Mexico, United Kingdom, Germany, Italy, France, Japan, and China
(collectively, the "Territory") to Promote the Products through Direct Response Television
Programs (as defined herein); (ii) the nonexclusive right in the Tenitory to Promote the
Products through all means and media, now known or hereafter developed, other than
Direct Response Television Programs (provided that, in the event that Company reasonably
objects to any particular Promotion by QVC under this paragraph l(a)(ii) or paragraph
l(bxiÐ below, it will notify QVC and the parties will use reasonable commercial efforts to
20756.001-3952773vlQ
   Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 3 of 12




address Company's objection. If, however, the parties cannot promptly resolve any such
objection, QVC will promptly discontinue the objectionable Promotion); and (iii) the right
to use, publish, reproduce and transmit the trademarks, trade names, service marks, trade
dress, copyrights, designs, logos and/or other intellectual property rights owned, used,
licensed and/or developed by Company in connection with the Products (whether now in
existence or created hereafter, collectively, the "IP Rights") to Promote the Products in
accordance with the terms and conditions of this Agreement. In addition, Company grants
to QVC and its subsidiaries and Affiliates the nonexclusive (subject to the provisions of
paragraph 5 below) right to use the rights granted in (i), (ii), and (iii) above during the Sell-
off   Period (as defined in paragraph 3 below). As used in this Agreement, ,.DireÇt
Response Television Programs" shall mean any televised program which requests a
consumer to respond to any promotion of any product or service by mail, telephone,
Intemet or other electronic means, which program: (A) is live, contains an intermittent or
continuous call to action and devotes at least twenty percent (20%) of its programming
time to the promotion of products or services or (B) is otherwise in the style or fõrmat of a
televised retailing program, such as QVC's televised retail shopping programs.

          (b) Spokesperson grants to QVC and its subsidiaries and Affrliates during the
License Period (subject to paragraph 5 below): (i) the exclusive right in the Territory to use
Spokesperson's name, likeness, image, voice and performance (the "Endorsement") to
Promote the Products through Direct Response Television Programs; and (ii) the
nonexclusive right in the Territory to use the Endorsement to Promote the Products through
all means and media, now known or hereafter developed, other than Direct Response
Television Programs, In addition, Spokesperson grants to QVC and its subsidiaries and
Affiliates the nonexclusive (subject to the provisions of paragraph 5 below) right to use the
rights granted in (i) and (ii) above during the Sell-Off Period. No¡withstanding anything to
the contrary contained herein, QVC represents that, to the extent that it uses still photoi of
Spokesperson, it will only utilize still photographs previously provided to QVC by
Company and/or Spokesperson or previously approved by Company and/or Spokesperson.

          (c)   Company and Spokesperson acknowledge that the transmissions of telecasts
of the Programs and QVC's other means and media may be capable of reception outside of
the Tenitory due to the inherent capability of broadcast antennas, satellites and the Internet
to transmit, broadcast and/ot beam down signals that are not confined to territorial
boundaries (the "spillover Effect"). Company and Spokesperson also acknowledge that
although Company and Spokesperson have limited QVC's right to Promote the Products
via Direct Response Television Programs and other means and media to the Tenitory,
QVC will not be in breach of this Agreement for the Spillover Effect. Hereinafter, the
rights granted to QVC and its subsidiaries and Affiliates pursuant to subparagraphs (a) and
(b) of this paragraph I are collectively referred to as the "License",




20756,0A1-3952773v10                           2
  Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 4 of 12




2,      Products.

        (a)     From time to time, QVC may issue to Company a purchase order, the
current form of which is attached hereto as Exhibit "4" and incorporated herein by
reference (any such purchase order, as may be issued from time to time, is hereinafter
referred to as a "Purchase Order"). Hereafter, any purchases of Products by QVC shall be
made according to the terms set forth in this Agreement and on any such Purchase
Order(s), Notwithstanding anything to the contrary contained in this Agreement or
otherwise, QVC and its subsidiaries and Affiliates expressly reserve the right to promote
products that are in competition with the Products and make no representations or
warranties with respect to (i) the amount of Products, if any, that may be sold through the
Programs, (ii) the number of times, if any, the Products may be offered for sale on the
Programs, or (iii) the amount of revenue, if any, that may be generated through any sales of
Products on the Programs. This Agreement does not obligate QVC or its subsidiaries or
Affiliates to purchase any Products from Company or to Promote or sell any Products.

        (b)   Company shall be responsible for all out-of-pocket costs and expenses
incurred by Spokesperson and/or Company in connection with the services performed by
Spokesperson and,/or Company under this Agreement.

3.      License Periodl Term.

        (a)     Generally. The initial license period (the "Initial License Period") shall
commence on the date of this Agreement and shall expire at the earlier of (i) eighteen (18)
months after the date of this Agreement or (ii) one (1) year after the date on which any
Product first airs on any Program after the date of this Agreement. Upon expiration of the
Initial License Period, the License shall continually renew for additional one-year periods
(each, a "Renewal License Period," and the Initial License Period and all Renewal License
Periods being collectively refened to herein as the "License Period") in perpetuity, unless
(i) either party notifres the other party in writing, at least thirfy (30) days prior to the end of
the Initial License Period or any Renewal License Period, as the case may be, of its intent
to terminate this Agreement, and (ii) Net Retail Sales (as defined in paragraph 3(d) below)
of Products during the Initial License Period or such Renewal License Period are less than
the Minimum Amount (as defined in paragraph 3(e) below). The Term of this Agreement
shall be as defined in paragraph 5 of this Agreement. Notwithstanding anything to the
contrary contained elsewhere in this Agreement,          if
                                                        QVC fails to issue one or more
Purchase Orders in an aggregate gross amount that equals or exceeds $3,000,000.00 befo¡e
that date that is one hundred twenty (120) days after the date of last signature hereof (the
"Effective Date"), Company may terminate this Agreement immediately by delivering
written notice thereof to QVC..

        (b) Right to Attain Minirnum Amount. Notwithstanding anything to the
contrary contained in paragraph 3(a) hereof if Company gives QVC timely notice of its
intent to terminate the Agreement due to QVC not attaining the applicable Minimum
Amount for the Initial License Period or then-current Renewal License Period, as the case
may be, then QVC may satisfy such shortfall by issuing Purchase Order(s) for Products in
20756.001-3952713v10                        3
 Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 5 of 12




quantities which, if sold during such period and added to existing Net Retail Sales for such
period, would yield Net Retail Sales equaling or exceeding the Minimum Amount for such
period. In such case, such notice of termination shall be deemed rescinded, and the
Agreement shall renew for another Renewal License Period. Net Retail Sales derived from
Products ordered pursuant to such right to attain minimum amount shall not be counted
toward the Minimum Amount applicable to the next succeeding Renewal License Period.

       (c)     Failure to Achievs Minimum Amount.         If   Company gives QVC timely
notice of its intent to terminate the Agreement due to insufficient Net Retail Sales for the
Initial License Period or then-currsnt Renewal License Period, as the case may be, and
QVC fails to exercise its right to attain minimum amount under paragraph 3(b) hereof, then
the exclusive rights of QVC and its subsidiaries under the License shall terminate at the
conclusion of such License Period, whereupon QVC and its subsidiaries and Affiliates may
continue to exercise the License rights, including the Endorsement, on a nonexclusive basis
(subject to the provisions of paragraph 5 below) for as long as reasonably necessary,
including after expiration or termination of the License Period, to Promote the Products
through all means and media, now known or hereafter developed, (i) to sell off any of its
remaining inventory of Products, (ii) to place additional orders for Products to fulfill any
remaining unfilled customer orders for Products placed before the expiration of the License
Period, and (iii) to have such additional orders fulfilled by Company (the "Sell-Off
Period"). Notwithstanding the foregoing, if at any time before or during the Sell-Off
Period Company desires that QVC not exercise its right under subscction (i) of this
subparagraph (c) to sell off any remaining inventory of Products, Company shall inform
QVC of such in writing and Company shall promptly accept for return any such remaining
inventory of Products, For purposes of clarification, the preceding sentence shall in no
way inhibit QVC's rights under subsections (ii) and (iii) of this subparagraph (c). Failure
of QVC to achieve the Minimum Amount in the Initial License Period or any Renewal
License Period shall not constitute a breach of this Agreement.

       (d)      Net Retail Sales. For purposes of this Agreement, "Net Retail Sales" shall
mean the aggregate amount of all revcnue generatsd through the sale of Products by QVC
and its subsidiaries and Affiliates during the Initial License Period or any Renewal License
Period, as the case may be, excluding freight, shipping and handling charges, customer
returns, and sales, use or other taxes.

       (e)    Minimum Amount. For purposes of this Agreement, "Minimum Amount"
shall mean Twenty Million Dollars ($20,000,000.00) in the Initial License Period, Thirty-
Eight Million Dollars ($38,000,000.00) in the first Renewal License Period, and for each
succeeding Renewal License Period, onc hundred and three percent (103%) of the
Minimum Amount applicable to the immediately preceding Renewal License Period.

4.     Aopearançes.

       (a) If     requested by QVC, Spokesperson shall make aL least ten (10)
Appearances, at dates and times determined by QVC, subject to Spokesperson's reasonable
availability, on QVC's Direct Response Television Programs during each year during the
20756.001-3952773v10                         4
  Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 6 of 12




License Period of this Agreement to Promote the Products, commencing with the one-year
period that starts on the date of this Agreement. For purposes of this Agreement, an
"Appearance" shall mean a one (l) to three (3) day period during which the Products may
be offered for sale on certain of QVC's Direct Response Television Programs, The
Spokesperson aglees to appear in promotional announcements featuring the Programs, at
dates and times determined by QVC, subject to Spokesperson's reasonable availability,
Unless otherwise determined by QVC, all Appearances and promotional announcements
shall take place at QVC's studios in West Chester, Pennsylvania. QVC shall consult with
Spokesperson's lighting director and set designer and use reasonable efforts to
accommodate their reasonable requests. Any costs and expenses of the Spokesperson that
may arise in connection with all Appearances and promotional announcements including,
without limitation, travel, lodging and food, shall be borne by Company. QVC makes no
representations or waranties with respect to the number of Appearances, if any, that it may
request the Spokesperson to make. Company and QVC may mutually agree to repiace any
Spokesperson at any time during the License Period of this Agreement. In the event of the
death or disability of the Spokesperson, or the failure of the Spokesperson to make an
Appearance required pursuant to this Agreement for any other reason, Company shall use
its comme¡cially reasonable efforts to provide an alternative Spokesperson satisfactory to
QVC.

        (b) Company agrees to protect, defend, hold harmless and indemnifli QVC and
its subsidiaries, Affiliates, employees, agents, offìcers and directors, from and against any
and all claims, actions, suits, costs, liabilities, damages and expenses (including, without
limitation, all attorney's fees and court costs) atising out of or related to any acts or
omissions of Company or Spokesperson in connection with the Appearances, which
obligations shall survive the expiration or termination of this Agreement. Company's
obligation is conditioned upon the following: (i) QVC shall notiff Company in writing
within ten (10) days of receipt of such claim or suit; provided that the failure by QVC
promptly to provide any such notice shall only reduce the liability of Company by the
amount of any damages attributable to the failure of QVC to give such notice in such
manner; (iÐ QVC shall cooperate with Company in a reasonable way to facilitate the
settlement or defense of such claim or suit.

       (c)      QVC agrees to protect, defend, hold harmless and indemnify Company,
Spokesperson and their respective Affiliates, employees, agents, officers and directors,
from and against any and all third-party claims, actions, and suits, and all associated costs,
liabilities, damages and expenses (including, without limitation, all reasonable attomey's
fees and court costs) in connection with the Appearances arising out of or related to any
false claim(s) or allegations of false claim(s) made by QVC regarding the Products,
provided that (a) Company or Spokesperson did not furnish such claim(s) or material
supporting such claim(s) to QVC or (b) that the false claim(s) made by QVC was/were not
merely a reiteration or amplification of any statement(s) made by the Spokesperson.
QVC's obligation is conditioned upon the following: (i) Company or Spokesperson shall
notify QVC in writing within ten (10) days of receipt of such claim or suit; provided that
the failure by Company promptly to provide any such notice shall only reduce the liability
of QVC by the amount of any damages attributable to the failure of Company to give such
20'156.001-3952773v10                         5
    Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 7 of 12




notice in such manner;   (ii)   Company and Spokesperson shall cooperate with QVC         in   a
reasonable way to facilitate the settlement or defense
                                                    of such claim or suit.

        (d)    In consideration of the license rights granted in 1(b) and services rendered
putsuant to 4(a) hereof, Spokesperson shall be compensated by Company. Spokesperson
acknowledges and agrees that such compensation shall be sufficient consideration for the
aforementioned grant of license.

5. Non-Compete. Except as contemplated hereunder and without the prior written
consent of QVC, neither Company (including its subsidiaries and Affiliates) nor
Spokesperson shall, during the License Period of this Agreement and for the six-month
period thereafter (collectively referred to as, the "Term"), promote, advertise, endorse or
sell (or otherwise cause a third party to promote, advertise, endorse or sell) any goods,
services or products, including without limitation, the Products, anywhere in the Tenitory
through Direct Response Television Programs. In addition to the foregoing, Company
shall not broadcast, or çause to be broadcast, any Infomercial with respect to any goods,
services or products including, without limitation, the Products, through any entity that is,
or is affiliated with, a Direct Competitor, Notwithstanding anything contained herein to
the contrary, nothing shall prohibit Company during the ninety (90) days immediately
following the Effective Date from fulfilling existing auto-delivery orders for the Products
for the benefit of EVINE Live customers, As used herein, "Infomercial" shall mean a pre-
recorded telcvision program intended or designed to be aired multiple timos on one or more
than one channel, through which a consurner is requested to purchase any product or
service by mail, telephone, Internet or other electronic means. As used herein, the term
"Direct Competitor" shall mean any entity other than QVC whose primary means of
deriving revenue is the transmission of Direct Response Television Programs, including
without limitation, HSN, EVINE Live, and Jewelry Television. Notwithstanding anything
to the contrary in this Agreement, if QVC fails to provide the Spokesperson with a
reasonable opportunity to make an Appearance on a date that the Spokesperson is
reasonably available within 120 days after the Effective Date, then the obligations of the
Company and Spokesperson under this Section 5 shall be void ab initio.

6                        War¡anties and

        (a) Company represents, warrants and covenants, which representations,
warranties and covenants shall continue during the Term of this Agreement and shall
survive the expiration or termination of this Agreement, that: (i) it possesses the full porwer
and exclusive right to grant the License, including without limitation, the IP Rights, to
QVC and its subsidiaries and Affiliates; (ii) the execution, delivery and performancç of this
Agreement by Company does not violate any agreçment, instrument to which it is bound,
or any judgment, order or award of any court or arbitrator or any law, rule or regulation
applicable to it; (iii) each Product shall comply with all foreign, federal, state, county,
municipal or other statutes, laws, orders and regulations of any governmental or quasi-
governmental entity; (iv) the use of the License, including without limitation, the IP Rights,
and Promotion of the Products by QVC and its subsidiaries and Affiliates as permitted
hereunder, will not infringe or otherwise violate the copyrights, trademarks, trade dress,
20756.00t-3952773v10                           6
  Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 8 of 12




service marks or other proprietary rights of third parties or constitute unfair competition;
(v) all claims concerning the Products made by Company and Spokesperson are, and will
be, true, correct and complete at the time such claims are made, and supported by data
which comply with applicable law, which data Company have, and will have, provided
prior to supplying any Products hereunder and/or under any Purchase Order; and (vi)
except as contemplated hereunder (including EVINE Live), there exist no agreements, or
other anangements, for Company to endorse, promote, advertise, or sell any Products
anywhere in the Territory through Direct Response Television Programs. Additionally,
Company shall provide QVC with any and all documents required by law and/or required
or reasonably requested by QVC at any time and from time to time regarding the Products
and/or to support the representations and warranties herein contained. Company shall
cause any Spokesperson to agree to the provisions set forth in paragraphs l(b), 2(b), 3,4,5,
6(b),7 ,8, and 9 of this Agreement to the extent such Sections apply to the Spokesperson.

             (b)Spokesperson represents, warrants and covenants, which representations,
warranties and covenants shall continue during the Term of this Agreement and shall
survive the expiration or termination of this Agreement, that: (i) Spokesperson possesses
the full power and exclusive right to grant the Endorsement to QVC and its subsidiaries
and Affrliates; (ii) the execution, delivery and performance of thís Agreement does not
violate any agreement, instrument to which she is bound, or any judgment, order or award
of any court or arbitrator or any law, rule or regulation applicable to her; (iii) the use of the
Endorsement by QVC and its subsidiaries and Affiliates as permitted hereunder, will not
infringe or othenvise violate the copyrights, trademarks, trade dress, service marks or other
proprietary rights of third parties or constitute unfair competition; (iv) all claims
conceming the Products made by Spokesperson are, and will be, true, correct and complete
at the time such claims are made, and supported by data which comply with applicable law;
and (v) except as contemplated hereunder (including EVINE Live), there exist no
agreements, or other allangements, for Spokesperson to endorse, promote, advertise, or sell
any Products anywhere in the Tenitory through Direct Response Television Programs.
Spokesperson shall provide QVC with any and all documents required by law and/or
required or requested by QVC at any time and from time to time regarding the Products
and/or to support the representations and war¡anties herein contained.


             (c)QVC represents, warrants and covenants, which representations, warranties
and covenants shall continue during the Term of this Agreement and shall survive the
expiration or termination of this Agreement, that: (i) it is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to enter into this Agreement and to carry on its business as
now conducted; (ii) this Agreement has been duly authorized, executed and delivered by
QVC, and constitutes the legal, valid and binding obligations of QVC, and is enforceable
against QVC in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor's rights generally or by judicial discretion as to the
availability of equitable remedies or legal or equitable principles; and (iii) the execution,
delivery and performance of this Agreement by QVC does not violate any agreement or
207 56.00 I -39 527'l 3v lO                     7
 Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 9 of 12




instrument to which it is bound, or any judgment, order or award of any court or arbitrator
or any law, rule or regulation applicable to it.

7.      Confidentialiw. Company and the Spokesperson each acknowledge and agree that
any and all information regarding QVC and/or its subsidiaries and Affiliates or their
operations disclosed to them in conjunction with this Agreement, and any information
regarding the sale and promotion of Products and/or products by QVC and/or its
subsidiaries and Affiliates, will be treated as confidential information and will not be
disclosed to any third party at any time during the Term of this Agreement, and thereafter,
Company and the Spokesperson further agree that any such information will not be used
for any purposes by Company or any Spokesperson other than for purposes contemplated
by this Agreement. Confidential information shall not be deemed to include information
which (a) is public knowledge or becomes generally available to the public other than as a
result of disclosure by Company or the Spokesperson; (b) becomes available to Company
or the Spokesperson, on a nonconfidential basis, from a source (other than QVC or its
agents) who is not bound by a confidentiality agreement with QVC; or (c) is in the
possession of Company or the Spokesperson prior to disclosure by QVC, provided that the
source was not bound by a confidentiality agreement with QVC, Company and the
Spokesperson each agree that in the event ofa breach or threatened breach ofthe terms of
this paragraph 7 and/or the provisions of paragraph 5, QVC shall be entitled to seek from
any court of competent jurisdiction, preliminary and permanent injunctive relief which
remedy shall be cumulative and in addition to any other rights and remedies to which QVC
may be entitled. Company and the Spokesperson each acknowledge and agree that the
confidential information and other information referred to in this paragraph 7 and the
prohibitions provided in paragraph 5 above, are valuable and unique and that such breach
of such provisions will result in immediate irreparable injury to QVC. tf any Confidential
Information is required to be disclosed by ordcr of any court of competent jurisdiction or
other governmental authority, Company shall timely inform QVC of all such proceedings
so that QVC may attempt by appropriate legal means to limit such disclosure. In such case,
Company and Spokesperson shall use commercially reasonable efforts to limit the
disclosure and maintain confidentiality to the maximum extent possible. The rights and
obligations of the parties set forth in this paragraph 7 shall survive and continue after the
termination or expiration of this Agreement.

8.      Publicitv. Except for incidental non-derogatory remarks necessitated by the
services provided hereunder, neither Company nor the Spokesperson shall issue any
publicity or press release regarding their contractual relations with QVC or otherwise make
any oral or written reference to QVC regarding their activities hereunder, without obtaining
QVC's prior written consent, and approval of the contents thereof. Neither Company nor
the Spokesperson shall utilize any trade name, service mark, trademark, or copyright
belonging to QVC and/or its subsidiaries and Affiliates without the prior written consent of
QVC.

9,     Miscellaneous

       (a)     Amendment. This Agreement may not be varied, amended, or modified
20756.001-3952773v1O                          B
 Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 10 of 12




unless in writing signed the Spokesperson, and by an individual holding the       title of Vice
President or higher ofeach ofthe other parties hereto.

       (b)     No Assignment, This Agreement and the rights and obligations hereunder
are not assignable by any party without the written consent of the other parties hereto, and
any such assignment shall be null and void; provided, however, that the Company and any
of its subsidiaries and Affiliates may sell, assign or otherwise transfer all rights in and to a
Product or Product category (either through a transfer of assets or a transfer of equity
interests in the entity that owns such rights), including the rights to manufacture, distribute,
markct and sell such Product or Product category, and all related intellectual property,
without QVC's consent so long as (i) QVC has not Promoted such Product or Product
category prior to such sale or other transfer and (ii) such sale or other transfer does not
include any sale, assignment or license of Suzanne Somers' Endorsement. Following any
such sale or other transfer, the License provided in this Agreement shall te¡minate with
respect to such Product or Product category. Notwithstanding the foregoing, however,
QVC may assign this Agreement and its rights and obligations hereunder to a purchaser of
all or substantially all of its assets without the consent of Company and/or Spokesperson.

       (c)     Lieense of lntellectual Property. The Company acknowledges and agrees
that this Agreement shall constitute an executory contract within the meaninþ and scope of
Section 365 of the United States Bankruptcy Code, 11 U.S.C. $ 365, under which the
Company is a licensor of Intellectual Property (as defined below), and as to which QVC
shall have the right to make an election under Section 365(n) of the United States
Bankruptcy Code, I 1 U.S,C. $ 365(n), For purposes of this Agreement, the rights granted
to QVC and its subsidiaries and Affiliates under this Agreement shall be deemed to
constitute "Intellectual Property" for purposes of Section 365(n) of the United States
Bankruptcy Code, l1 U.S.C. $ 365(n), and as used therein, notwithstanding any limitation
or definition to the contrary in the United States Bankruptcy Code, 11U.S.C. $ 101, et
seq., including, but not limited to, provisions of Section l0l(354) of the United States
BankruptcyCode, ll U.S.C. $ 101(354).

        (d) Governing Law. This Agreement shall be construed according to the
internal laws of the Commonwealth of Pennsylvania, without regard to conflict of laws
principles, Each of QVC, Company and the Spokesperson hereby consents to the
exclusive jurisdiction of the state courts of the Commonwealth of Pennsylvania, Chester
County, and the United States District Court for the Eastern District of Pennsylvania, in all
matters arising out of this Agreement. Each of QVC, Company and the Spokesperson
consents to service of process by certified mail, return receipt requested, at the address
indicated in the opening paragraph hereof,

       (e)      Noticgs.. All notices provided for hereunder shall be sent via certified mail,
return receipt requested, or by reputable ovemight carrier, to the addresses indicated in the
opening paragraph hereof. All notices sent to QVC shall be sent to the attention of
President, U.S. Commerce, and Senior Vice President, General Counsel.

       (Ð  Entire Agreement: No Reliance. This Agreement supersedes all prior
20756.0A1-3952773v10                9
 Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 11 of 12




communications befween the parties regarding the subject matter hereof, whether oral or
written, and constitutes the entire understanding of the parties. Company has executed this
Agreement without reliance upon any promise, representation or warranfy of QVC or its
employees or agents other than those expressly set forth herein. Notwithstanding anything
herein or in this Agreement or any Purchase Order to the contrary, Section 2 of the
Purchase Order (except for Section 2(c)(ii)) is superseded in its entirety by Section I of this
Agreement and of no force and effect.

          (g)   Remedies and'lVaiver. No delay or failure on the part of any party hereto in
exercising any right or remedy under this Agreement, and no partial or single exercise
thereof, shall constitute a waiver of such right or remedy or of any other right or remedy.
The rights and remedies provided in this Agreement shall be in addition to, and not in lieu
of, any rights and remedies provided in any Purchase Order(s) or under applicable law. The
rights and remedies provided in this Agreement and the Purchase Order are intended to be
consistent and cumulative. However, to the extent needed to resolve any conflict between
this Agreement and the terms and conditions of any Purchase Order, the terms and
conditions of this Agreement shall govem.

          (h)  Severability: Headings. If any provision of this Agreement is held to be
unenforceable, then this Agreement will be deemed amended to the extent necessary to
render the otherwise unenforceable provision, and the rest of the Agreement, valid and
enforceable. If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any provision of this Agreement shall not affect the validity or
enforceability of the remaining provisions, which shall be enforced as if the offending
provision had not been included in this Agreement. The headings used in this Agreement
are for the convenience of the parties only and shall not be construed in the interpretation
of any provisions of this Agreement.

          (i)   No Joint Vcnture. Nothing herein contained shall be construed to place the
parties in the relationship of partners or joint venturers, and none of the parties hereto shall
havc the power to obligate or bind the others in any manneÍ whatsoever. Each of the
parties hereto agrees that in performing its duties under this Agreement it shall be in the
position of independent contractors.

          Û)   Defrnition of Affiliate. As used herein the term "Affiliate" means, as to a
person, any other person that directly or indirectlyo controls, is controlled by or is under
common control with such person. As used herein the term "control" (including the terms
"controlling," "controlled by" and "under cqmmon control with") means the ownership of
a majority of voting securities of any person.

         (k)    Counterpên$. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement. This Agreement may be executed and delivered via facsimile
or other electronic transmission with the same force and effect as if it were executed and
delivered by the parties simultaneously in the presence of one another.

207s6.001-39s2773v10                           l0
    Case 2:19-cv-04773-CFK Document 1-4 Filed 10/15/19 Page 12 of 12




            (D  lntErpretation and Construction. This Agreement has been fully and freely
negotiated by the parties hereto, shall be considered as having been draftedjointly by the
parties hereto, and shall be interpreted and construed as if so drafted, without construction
in favor of or against any party on account of its participation in the drafting hereof.

            (m)       Further Assurances. Company shall cooperate with QVC from time to time
as requested         by QVC to effectuate the purposes of this Agreement, including QVC's
requests for information regarding the safety of any of the Products.

         (n) Survival, The provisions of paragraphs 2 (b), 3 (c), 4(b), 4(c), 5, 6,7 , and 9
(d), (e), (Ð, (g), û), (i), 0), (l), and (m) shall survive the expiration or termination of this
Agreement.

            (o)
              Adverse Event and Product Complaint Reporting. This Agreement shall be
deemed to have the effect of assigning the recordkeeping and reporting requirements of the
Dietary Supplement and Nonprescription Drug Consumer Act (Pub. L. 709-462,120 Stat.
3469) (the "Act") from QVC to company as authorized by Sections 760ft)(2) and
761(b)(2) of the Act. Company hereby agrees to accept and discharge on behalf of QVC
the record keeping and reporting obligations of QVC under the Act. QVC shall comply
with Company's Pharmacovigilance Reporting Requirements as forth on Exhibit "8"
attached hereto and incorporated herein.

            IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute this                     their duly authorized representatives as set forth below.

QVC,INC.                                           SLC SWEET,INC

By:                                                By:
Title:                                             Title:
Date:                                              Date:

        I, Suzanne Somers, as Spokesperson, hereby acknowledge the terms and conditions
set forth in the above Agteement, and, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound hereby,
agree to be personally bound by the provisions set forth in paragraphs
                                                                   l(b), 2(b),3,4, 5,
6(b), 7, 8, and 9 of the above Agreement to the extent such Sections apply to me, as
Spokesperson,

                                           SPOKESPERSON




                                           Date: g-11-17
I   8907s




20756.00 l-39527?3v I 0                            1l
